DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged. 
Status of Claims
Claims 1, 3, 6-8, 10, 11, and 13-17 are amended. Claim 18 is cancelled. Claims 1-17 are pending. Claims 1-17 are considered in this Office Action. 

Response to Amendments
Applicant’s amendment necessitated the new grounds of rejections set forth in this Office Action.
Applicant’s amendments have been considered, and does not overcome the U.S.C. 35 103 rejection. An updated 103 rejection will address applicant’s amendments.
 Applicant’s amendments have been considered, and overcome the U.S.C. 35 101.

Response to Arguments
 Applicant’s arguments and amendment with respect to the 101 rejection to claims have been considered, but are persuasive. Rejection withdrawn.
 Applicant’s amendments have been considered. Applicant’s arguments are primarily raised in light of applicant’s amendments, therefore an updated 103 rejection will address applicant’s amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “monitoring module” in claim 5 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
Claim 1, 4-6, 11, 16, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Brad Fenster (US 2008/0015889 A1, hereinafter “Fenster”) in view of Eric Merrifield (US 2007/0203718 A1, hereinafter “Merrifield”) in view of Walter Chang (US 2015/0106156 A1, hereinafter “Chang”) in view of Gilbert Jeffries (US 2015/0262105 A1, hereinafter “Jeffries”).
Claim 1/17:
Fenster teaches the following:
A computer-implemented method for locating regulatory information, including: constructing a corporate profile based at least in part on information received from an external user device over a communication network [fig. 2, fig. 30, and para. 0051 illustrates client company account associated with providing for regulatory compliance and facilitating regulatory examinations the my account feature 220 allows for changes to the Client's account information. This information includes basic items relating to the Client, such as contact information or logo, but also includes other information such as the approved risk tolerance level for identifying "acceptable" risks, and the time periods associated with the various classifications (i.e. critical, vital, essential, and non-essential) used to prioritize business continuity efforts. ];
Although Fenster teaches identifying and gather information associated with a corporate profile as described above, it does not explicitly teach the following, however, Merrifield teaches:
identifying regulatory information managed by  a plurality of external sources based on information received over the communication network from the external sources [fig. 3 steps 150-154 describe identifying regulatory information. [0154] The computer 310 may operate in a networked environment using logical connections to one or more remote computers, such as a remote computer 380]; and mapping the corporate profile to portions of the identified [[0154] The computer 310 may operate in a networked environment using logical connections to one or more remote computers, such as a remote computer 380.fig. 3 and para. 0045 describe the step 156 of defining all relationships between the business capabilities identified in step 150 and the regulatory practices identified in steps 152 and 154. In general, a business capability and regulatory practice will be related if the regulatory practice impacts the business capability].  
Processing the relevant regulatory information to identify topics within regulatory information [[0044] capturing the business capabilities and/or regulatory practices in steps 150 through 154, one or more pre-existing templates of business capabilities and/or regulatory practices may have been defined, and a group of the predefined business capabilities and/or regulatory practices may be selected from the template(s) to capture the business capabilities and/or regulatory practices that are applicable to a given business];
Transmitting, to the external user device, information about the classified relevant information and the classified topics  [para. 0038data model may be integrated with a business' IT architecture, as indicated above, to manage and keep track of regulatory practices, as well as to provide notifications when an event occurs related to the regulatory practices (i.e., some action to be taken to comply with an applicable regulation, some action to be taken to indicate the compliance action has or has not been taken, etc.)];
Transmitting, to the external user device, regulatory information and/or meta-data about the regulatory information that trigger the alert request [para. 0038data model may be integrated with a business' IT architecture, as indicated above, to manage and keep track of regulatory practices, as well as to provide notifications when an event occurs related to the regulatory practices (i.e., some action to be taken to comply with an applicable regulation, some action to be taken to indicate the compliance action has or has not been taken, etc.)].  

Although Fenster teaches identifying and gather information associated with a corporate profile as described above, Chang teaches:
Classifying the identified topic into one of a plurality of topic groups based on the location of the identified topics in the relevant regulatory information [para- 0086 describes sub-nodes within the various fouud Candidate nodes may further characterize a particular tag by providing information such as semantic type (for example, person, piace or thing), tag frequency and tag location within the analyzed content];
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Chang with Fenster, because the references are analogous and compatible since they are directed to the same field of endeavor of business intelligence, to include classifying the identified topic into one of a plurality of topic groups based on the location of the identified topics in the relevant regulatory information. Doing so would help manage information and support trend analysis for the purpose of predicting future situations related to specified regulatory topics relevant to the operating environment of the business. 
Although Fenster teaches identifying and gather information associated with a corporate profile as described above and para. 117 describes the profile module is constructed and updated with relevant data automatically, Jeffries teaches: 
Classifying relevant regulatory information into one of a plurality categories based on the identified topics and the constructed corporate profile [para. 0035 categorization and Recommendation Engine (CaRE), is used to classify the topics to a taxonomic framework. The taxonomic framework consists of alphanumeric tags to indicate one or more classification facets, such as subject matter, original issuer, geographic location, applicable jurisdiction, purpose, and regulatory function.];
Receiving, from the external user device request for one or more relevant regulatory information [0026 the issue tracking module 27 permits users to tag issues with any of the classification options available, as well as severity grading, due dates, team assignments, and the elements from the business' internal classification systems. The key risk indicator module 28 is configured to suggest key risk indicators for clients based on their industry, business lines, jurisdiction, themes, and the controls they have implemented. Lastly, a transmission module 29 is provided to receive signals associated with one or more topics and to transmit signals associated with workflow routines]; 
Automatically monitoring each of the identified regulatory information based on additional information received over the communication network from the plurality of external sources and the alert request [0079-0086 describe an example where the system tracked and identified regulatory information based on additional information received over the communication network from the plurality of external sources and the alert request, where the alert request is described in para. 0026 ];
Updating the status of the regulatory information based on the additional information received from the plurality external sources[0079-0086 describe an example wherein para. 0082 “Status: proposed rule”, describes the status of the regulatory information]; and
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Jefferies with Fenster, because the references are analogous and compatible since they are directed to the same field of endeavor of business intelligence, to include Classifying relevant regulatory information into one of a plurality categories based on the identified topics and the constructed corporate profile, receiving, from the external user device request for one or more relevant regulatory information, and monitoring the status of the regulatory information. Doing so would help 

Claim 4:
Fenster further teaches: 
A method as claimed in claim 1, wherein each regulatory information is associated with metadata including its status [fig. 5A illustrates a list of regulatory risk assessment associated with a corporate profile and its status (i.e., critical, essential, non-essential, etc…)].  

Claim 5:
Fenster does not explicitly teach the following limitations, however Merrifield teaches:
A method as claimed in claim 1, wherein a monitoring module is constructed for each identified regulatory information [para. 0055 the model itself can monitor and manage some or all aspects of a business' regulatory practices in an automated manner, while para. 0155 describes plurality of module associated with the system].
  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Merrifield with Fenster to include monitoring module to monitor each regulatory information identified. Doing so would help manage information and support trend analysis for the purpose of predicting future situations and the operating environment of the business. 

Claim 6
Fenster teaches para. 117 describes the profile module is constructed and updated with relevant data automatically does not explicitly teach the following limitations, however Merrifield teaches:
A method as claimed in claim 5, wherein the monitoring module in real time or periodically monitors the regulatory information at the plurality of external sources and updates the status of the regulatory information [para. 0038 data model may be integrated with a business' IT architecture, as indicated above, to manage and keep track of regulatory practices, as well as to provide notifications when an event occurs related to the regulatory practices (i.e., some action to be taken to comply with an applicable regulation, some action to be taken to indicate the compliance action has or has not been taken, etc.),].  
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Merrifield with Fenster to include monitoring module to monitor and track each regulatory information identified. Doing so would help manage information and support trend analysis for the purpose of predicting future situations and the operating environment of the business. 
Claim 11:
While Merrifield describes populating relevant regulatory practices associated with a business, nor it or Fenster explicitly teach the following, however, Jefferies teaches the following:
A method as claimed in claim 1, wherein the corporate profile includes sectors of interest, geographies of interest, and the identified regulatory information is categorized based on the sectors of interest, the geographies of interest, and the topics of interest [para. 0035 categorization and Recommendation Engine (CaRE), is used to classify the topics to a taxonomic framework. The taxonomic framework consists of alphanumeric tags to indicate one or more classification facets, such as subject matter, original issuer, geographic location, applicable jurisdiction, purpose, and regulatory function].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Jefferies with Fenster/ Merrifield to ensure that the identified regulatory information is processed to identify topics within the regulatory information Doing so would help manage information and support trend analysis for the purpose of predicting future situations and the operating environment of the business. 

Claim 16:
While Fenster does not explicitly teach the following limitations, however Merrifield
A method as claimed in claim 1, further including: wherein the alert is generated based upon user input from a user of the external user device [[0061] One or more properties for the threshold for notification of a regulatory practice performance variance or material performance impact potential; [0063] One or more properties to capture the person(s) who are responsible for the regulatory practice and/or whom to notify when there is an event requiring notification;].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Merrifield with Fenster to monitor and notify user with any regulatory changed that might impact their business. Doing so would help manage information and support trend analysis for the purpose of predicting future situations and the operating environment of the business.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fenster in view of Merrifield in view of Chang in view of Jeffries, as applied in claims 1, and further in view of Paul Manister (US 2010/0241620 A1, hereinafter “Manister”).
Claim 2:
Although Fenster teaches the creation of a corporate profile, it does not teach that contrasted automatically, however, Manister teaches: 
A method as claimed in claim 1, wherein the corporate profile is constructed, at least in part, automatically [para. 117 describes the profile module is constructed and updated with relevant data automatically].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Manister with Fenster/ Merrifield, because the references are analogous and compatible since they are directed to the same field of endeavor of business intelligence, to construct the business profile automatically. Doing so would help manage information and support trend analysis for the purpose of predicting future situations and the operating environment of the business. 

Claim 3:
Fenster further teaches:
A method as claimed in claim 2, wherein the corporate profile is validated based on information received from the external user device [para. 0068 describes access level granted by a user for validation and authorization].  

Claim 7-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fenster in view of Merrifield in view of Chang in view of Jeffries, as applied in claims 1, and further in view of Tersa Bradford (US 2007/0094284 A1, hereinafter “Bradford”).
Claim 7: 
While Merrifield describes populating relevant regulatory practices associated with a business, nor it or Fenster explicitly teach the categorization of said information, however, Bradford teaches the following:
A method as claimed in claim 1, wherein teach of the located relevant regulatory information is categorised into one or more plurality of categories including relevant, indirectly relevant, globally relevant, and regionally relevant [fig. 1a illustrates types of regulatory and the concept obtained within, for example [0059] Referring to FIG. 2b, assume that an enterprise is interested in "Corporate Governance" regulation compliance. By clicking the hot button labeled "Corporate Governance," GUI 200b shows that almost all components of "Business Components" and "Information Management" are shown as being either a Primary Focus or a Secondary Focus when developing a compliance program (i.e., relevant or indirectly relevant)].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Bradford with Fenster/ Merrifield, because the references are analogous and compatible since they are directed to the same field of endeavor of business intelligence, to categorize the 

Claim 8: 
While Merrifield describes populating relevant regulatory practices associated with a business, nor it or Fenster explicitly teach the categorization of said information, however, Bradford teaches the following:
A method as claimed in claim 1, wherein the categories include directly relevant and indirectly relevant categories for the corporate profile [fig. 1a illustrates types of regulatory and the concept obtained within, for example [0059] Referring to FIG. 2b, assume that an enterprise is interested in "Corporate Governance" regulation compliance. By clicking the hot button labeled "Corporate Governance," GUI 200b shows that almost all components of "Business Components" and "Information Management" are shown as being either a Primary Focus or a Secondary Focus when developing a compliance program, wherein the primary focus is directly relevant and secondary focus is the indirectly relevant].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Bradford with Fenster/ Merrifield to include as part of the categorization of the information directly relevant and indirectly relevant groups. Doing so would help manage information and support trend analysis for the purpose of predicting future situations and the operating environment of the business. 

Claim 9:
While Merrifield describes populating relevant regulatory practices associated with a business, nor it or Fenster explicitly teach the following, however, Bradford 
A method as claimed in claim 8, wherein the located relevant regulatory information is categorised based upon a plurality of rules [fig. 1a illustrates types of regulatory and the concept obtained within (i.e., rules associated with each category/type)].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Bradford with Fenster/ Merrifield to categorize the identified relevant information. Doing so would help manage information and support trend analysis for the purpose of predicting future situations and the operating environment of the business. 

Claim 10:
While Fester teach creating a corporate profile and gathering regulatory information as described above in claim 1, Fenster does not explicitly teach the following limitations, however, Merrifield teaches:
 A method as claimed in claim 9, wherein the plurality of rules utilise information within the corporate profile and/or within the profile of the corporate entity's customers and/or suppliers [Fig. 3 s160-s164 describe capturing regulatory data applicable to a business [0067] One or more properties indicating the type of the regulation (such as internal governance, or externally driven law or regulation)].  
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Merrifield with Fenster to utilize information gathered. Doing so would help manage information and support trend analysis for the purpose of predicting future situations and the operating environment of the business. 

Claim 14:
While Merrifield describes populating relevant regulatory practices associated with a business, nor it or Fenster explicitly teach the categorization of said information, however, Bradford 
A method as claimed in claim 11, wherein the identified topics are displayed to a user [fig. 1a illustrates types of regulatory and the concept obtained within, for example [0059] Referring to FIG. 2b, assume that an enterprise is interested in "Corporate Governance" regulation compliance. By clicking the hot button labeled "Corporate Governance," GUI 200b shows that almost all components of "Business Components" and "Information Management" are shown as being either a Primary Focus or a Secondary Focus when developing a compliance program].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Bradford with Fenster/ Merrifield to display the identified regulatory information to the user. Doing so would help manage information and support trend analysis for the purpose of predicting future situations and the operating environment of the business. 

Claim 15:
While Merrifield describes populating relevant regulatory practices associated with a business, nor it or Fenster explicitly teach the categorization of said information, however, Bradford teaches the following:
A method as claimed in claim 1, wherein the located relevant regulatory information is displayed to a user of the external user device [fig. 1a illustrates types of regulatory and the concept obtained within, for example [0059] Referring to FIG. 2b, assume that an enterprise is interested in "Corporate Governance" regulation compliance. By clicking the hot button labeled "Corporate Governance," GUI 200b shows that almost all components of "Business Components" and "Information Management" are shown as being either a Primary Focus or a Secondary Focus when developing a compliance program].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Bradford with Fenster/ Merrifield to display the identified regulatory . 

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fenster in view of Merrifield in view of Chang in view of Jeffries, as applied in claim 11, and further in view of Gavin LaRowe (US 2011/0145286 A1, hereinafter “LaRowe”).
Claim 12:
While Merrifield describes populating relevant regulatory practices associated with a business and Bradford teaches categorization of said information based on rules, nor they or Fenster explicitly teach using ontological methodology to process information LaRowe teaches:
A method as claimed in claim 11, wherein an ontological methodology is used to process the identified regulatory information[para. 011 describes mapping datasets via ontologies while 0068 describes ontologies are particularly useful for mapping the semantics of the structure of one set of data to the semantics of the structure of another set of data].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine LaRowe with Fenster/ Merrifield/Bradford to include use ontological methodology to identify regulatory information more accurately. Doing so would help manage information and support trend analysis for the purpose of predicting future situations and the operating environment of the business.

Claim 13:
Although Fenster teaches identifying and gather information associated with a corporate profile as described above, Chang teaches:
a) identifying locations within the data to use tokenized text [para- 0086 describes sub-nodes within the various fouud Candidate nodes may further characterize a particular tag by providing information such as semantic type (for example, person, piace or thing), tag frequency and tag location within the analyzed content];
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Chang with Fenster, because the references are analogous and compatible since they are directed to the same field of endeavor of business intelligence, to include classifying the identified topic into one of a plurality of topic groups based on the location of the identified topics in the relevant regulatory information. Doing so would help manage information and support trend analysis for the purpose of predicting future situations related to specified regulatory topics relevant to the operating environment of the business. 
While Merrifield describes populating relevant regulatory practices associated with a business, nor they or Fenster explicitly teach the following, however LaRowe teaches:
A method as claimed in claim 12, wherein the ontological methodology includes tokenizing text within the identified regulatory information, and matching the text against an ontological framework using plurality of rules to identify the relevant topics within the identified regulatory information [para. 011 describes mapping datasets via ontologies while 0068 describes ontologies are particularly useful for mapping the semantics of the structure of one set of data to the semantics of the structure of another set of data], wherein the rules include:; b)identifying location within the data to define weights for the tokenized text [para. 0047 the topics are provided a priori, and the likelihood that an expression relates to a topic, i.e. is a synonym is calculated. Another example is where the probabilities are weighted according to criteria external to direct textual analysis]; and c) classifying the located topics on degree of importance[para. 0080 a user may mark the data with a marker 353 to highlight a particular subset of data, perhaps with "pushpin" flags onto the UI to indicate some particular importance.].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine LaRowe with Fenster to include use ontological methodology to identify .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20130036117 A1
SYSTEM AND METHOD FOR METADATA CAPTURE, EXTRACTION AND ANALYSIS
Fisher; Paul Tepper et al.
US 20160350885 A1
SYSTEM AND METHODS FOR GENERATING MODULARIZED AND TAXONOMY-BASED CLASSIFICATION OF REGULATORY OBLIGATIONS
Clark; Brian T.
US 20110208662 A1
Systems and Methods for Regulatory Compliance
Haunschild; Gregory D.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                         
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683